In a subrogation action, in effect, to recover the sum of $233,471.91 paid to the subrogor insured for property damage incurred on February 14, 2004, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J), dated *959October 11, 2005, which granted the defendant’s motion to dismiss the action as time-barred.
Ordered that the order is affirmed, with costs.
The statute of limitations was not tolled for the period between the defendant’s demand for a hearing pursuant to General Municipal Law § 50-h and the hearing (see Baez v New York City Health & Hosps. Corp., 168 AD2d 529, 530 [1990], affd 80 NY2d 571 [1992]; Mignott v New York City Health & Hosps. Corp., 250 AD2d 165, 171 [1998]; Cinqumani v County of Nassau, 28 AD3d 699 [2006]). Further, there is no basis to apply the doctrine of equitable estoppel to the defendant (see Spirig v Evans, 26 AD3d 425 [2006]; Bennett v Metro-North Commuter R.R., 231 AD2d 662 [1996]). Ritter, J.E, Goldstein, Rivera and Spolzino, JJ., concur.